DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).	
Claims 1-7 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 16/808883.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
As to claim 1, claim 1 of application 16/808883 discloses all of the features of the present application.  Claim 1 of 11494263 adds the feature “the control unit is configured to set the target upstream pressure to the backup target upstream pressure when performing the automatic braking control and the backup control, and
the control unit is configured to, when performing anti-skid control in a situation where the automatic braking control is being performed, set a target braking pressure of a control target wheel of the anti-skid control to a target braking pressure of the anti-skid control, and the control unit is configured to, in a situation where the anti-skid control, the automatic braking control and the backup control are being performed and the control target wheel is long-time locked, set the target braking pressure of the control target wheel to be used for determining the target upstream pressure to the target upstream pressure when the target upstream pressure is the target braking pressure of the control target wheel, and set the target braking pressure of the control target wheel used for determining the target upstream pressure to the target braking pressure of the anti-skid control when the target upstream pressure is not the target braking pressure of the control target wheel.”
Claims 2-7 are rejected based on the dependency of defective parent claim.

Allowable Subject Matter
Claims 1-7 are allowable.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose “the control unit is configured to, when an anti-skid control start condition is satisfied for any of the wheels perform anti-skid control for controlling the downstream braking actuator such that a braking pressure of the relevant wheel becomes a target braking pressure of the anti-skid control for keeping a degree of braking slip of the relevant wheel within a predetermined range until an anti-skid control end condition is satisfied, wherein 
the control unit is configured to, when a specific abnormality occurs in the downstream braking actuator in which the upstream pressure can be supplied from the upstream braking actuator to the braking force generators of the wheels but a braking pressure of any wheel cannot be reduced, 
perform backup control in which the control unit selects higher one of the target braking pressures of the left and right front wheels and higher one of the target braking pressures of the left and right rear wheels, determines lower one of the two selected target braking pressures as a backup target upstream pressure, and controls the upstream braking actuator such that the upstream pressure becomes the backup target upstream pressure.” The closest prior art Ninoyu (US 2017/0182990) teaches a vehicle control device that implements ESC control that suppressed hydraulic pressure variations produced during open/close control of a brake actuator holding value or depressurizing valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
8/26/2022